DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 11/16/2021.  Claims 1, 5, and 17 have been amended.  Claims 2-4, 8-9, and 13-14 have been cancelled.

Response to Arguments
	The objections to the claims have been withdrawn in view of applicant’s amendment.  
	The Hunt reference has been withdrawn in view of applicant’s amendment.

Allowable Subject Matter
Claims 1, 5-7, 10-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, 17, 18, 19, and 20, the art of record when considered alone or in combination neither anticipates nor renders obvious an orthopedic device comprising a suspension element supporting the brace component and connecting the brace component to the frame, the suspension element being suspended relative to the frame and capable of movement relative thereto in a controller manner, in combination with all features as recited in respective independent claim.
Regarding dependent claims 5-7 and 15-16, they are allowed due to their dependencies on independent claim 1.
Regarding dependent claims 11-12, they are allowed due to their dependencies on independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment
	Regarding independent claims 1, 10, and 17-20 reciting the suspension element being suspended relative to the frame and capable of movement relative thereto in a controller manner, the Examiner notes that paragraph 71 from applicant’s originally-filed specification discloses the term “controlled manner” being the suspension element 106 facilitates movement in desired directions and to desired degrees, which comparatively restricting movement in other directions, due to anisotropic properties of the suspension element 106 and/or due to the shape and arrangement of components such as the arm and wing combination within the sleeve portion 126. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figure 1b in Bledsoe of U.S. Patent No. 7,905,851 illustrates the suspension element (180) being suspended relative to the frame (110) and capable of movement relative thereto in a controller manner (column 2 lines 39-41 and column 3 lines 10-16).  Bledsoe’s suspension element (180) is not a flexible sheet having a plurality of openings.  Bledsoe’s suspension system (180) forming a circumferential loop, however the circumferential loop does not extend within a space defined by portions of the frame.  Bledsoe’s brace component (200) lacks a tensioning mechanism having at least one cable extending therefrom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786